Citation Nr: 1807674	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO. 11-33 814	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a chronic disability manifested by chest pain and tightness. 


ORDER

Service connection for a neurological disorder manifested by chest pain and tightness is granted. 


FINDING OF FACT

The Veteran has a neurological disorder manifested by chest pain, which was first diagnosed as a pinched nerve in service. 


CONCLUSION OF LAW

A neurological disorder manifested by chest pain and tightness was incurred in wartime service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is a veteran (the Veteran) who served in the Army Reserves. He had active duty service from October 2004 to December 2005, and from July 2009 to May 2010. He also had a period of active duty for training ACDUTRA from July 1986 to December 1986.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the RO in Cleveland, Ohio.

In September 2011, the Board remanded this claim, as well as claims of entitlement to service connection for right arm numbness and tingling, and dizziness, for issuance of a Statement of the Case. The Veteran perfected the appeal as to all issues. Service connection was subsequently granted for vertigo and right ulnar neuropathy, fully resolving the appeals of those issues. 

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. §§ 1110, 1131 (West 2014). 

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability. 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran in this case served in the Persian Gulf during the Gulf War. Under 38 U.S.C. § 1117(a)(1), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary. To constitute a "qualifying" chronic disability, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests. See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1). 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C.A. § 7104(a) (West 2014). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2017). A VA claimant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.

Service treatment records reveal that the Veteran was treated for complaints of chest pain associated with right arm pain. A June 1, 2005, Clinical Note reveals complaint of chest pain while running as well as dizziness and right arm numbness. The diagnoses were dizziness and right arm numbness.

The Veteran was involved in an IED explosion as a passenger in a motor vehicle struck by an IED in October 2005. 

A report of medical examination performed on November 29, 2005, reveals that the Veteran noted chest and arm pain. The Veteran complained that his chest constantly hurts. An EKG was normal and findings for the heart were normal. The examiner assessed a pinched nerve in the chest. 

A report of medical history completed by the Veteran on November 29, 2005, reveals the Veteran's account that, at random times, he will get tightness in the chest.

Between periods of active duty service, the report of an April 2006 VA General Medical Examination reveals the Veteran's complaint of multiple conditions, including chest tightness, especially when he runs. Examination of the heart was normal with respect to heart rhythm and the absence of a murmur. X-rays of the chest were interpreted as negative. There were no pertinent diagnoses. 

After his last period of active duty service, the Veteran was afforded a VA neurological examination in April 2016. The examiner diagnosed right ulnar neuropathy and found that it did not predate service and was incurred in service. While the examiner discussed the Veteran's complaints of chest pain in association with his right arm pain, the examiner did not comment on whether the chest pain was a symptom of the right ulnar neuropathy or was otherwise incurred in service. The basis for her opinion that right ulnar neuropathy was related to service was simply that the Veteran first experienced symptoms in service. Of course, the same is true of his chest pain and tightness. 

Unfortunately, the RO did not clarify with the examiner whether her discussion of chest pain associated with right arm pain was sufficient to link these symptoms. In other words, whether the chest pain and tightness could also be caused by the ulnar neuropathy, or whether another nerve was also compromised in the same manner. This is particularly significant in light of the in-service finding that the Veteran's chest complaints were due to a pinched nerve. Instead, the RO granted service connection for right ulnar neuropathy as a result of this examination and prepared a Supplemental Statement of the Case for the chest pain issue. 

While the Board could certainly remand this issue to seek clarification from the VA examiner, the Board finds that this is not necessary. The Veteran received a diagnosis in service of a pinched nerve based on complaints of chest pain and tightness. While this is not sufficient to identify the nerve involved, it is sufficient to substantiate neurological pathology in service. The Veteran has provided competent evidence that he continues to have the same symptoms currently. Moreover, the post-service treatment records substantiate his ongoing complaint of chest pain and tightness. 

The Board finds that there is an approximate balance of the evidence regarding the chronicity of the neurological pathology first diagnosed in service. With resolution of all reasonable doubt in favor of the claim, the Board finds that service connection for a neurological disorder manifested by chest pain and tightness is warranted. As this fully resolves the claim on appeal, there are no further duties to notify or assist. 




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	L. Cramp, Counsel

Copy mailed to: The American Legion  

Department of Veterans Affairs


